,,,,,.,   ,,^.:s»Kfi^i-ij^^^fe^^.K**™:




         IN THE COURT OF CRIMINAL APPEALS
                                                          OF TEXAS

                                                                    NO. 73,443



                 EX PARTE DONALD RAY FOREMAN, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                          FROM DALLAS COUNTY                      _



       The opinion was delivered per curiam.

                                                                    OPINION



       This is apost-conviction application for awrit of habeas corpus forwarded to this Court
pursuant to Article 11.07, V.A.C.C.P. Applicant was convicted of the offense of burglary of
ahabitation in Cause Number F-9647105-MQ in the 204th District Court of Dallas. The
conviction was affirmed by the Court of Appeals. Foreman v. State, No. 05-96-01600-CR
(Tex.App. -Dallas, delivered June 17, 1998, pet. dism'd). In the instant application applicant
contends,, inter alia, that he was denied his right to timely petition this Court for discretionary
review due to his attorney's ineffective representation by his failure to timely notify Applicant
of the action of the Court of Appeals. The trial court has recommended relief be granted on

this basis. We agree with the recommendation.

       Habeas corpus relief is granted and applicant is granted leave to file an out-of-time

petition for discretionary review from his conviction in Cause Number F-9647105-MQ in the

204th District Court of Dallas County, Texas. The proper remedy in a case such as this is to

allow the applicant to file his petition for discretionary review with the Court of Appeals

within thirty (30) days of the issuance of the mandate of this Court in this cause. He may then

follow the proper procedures in order that a meaningful appeal from his conviction may be

taken. All other relief sought is denied.




EN BANC
DO NOT PUBLISH
DELIVERED: June 30, 1999




                                            A True Copy
                                            T!toeySC.Bennett,Jr., Clerk
                                            Court ol Criminal Appeals of Texas

                                                "^           Deputy
                                                                                                                .* A
                                                                                                  U.S.POSTAGE
                            'z
                                    • -l<'>;•*-> Country?                                         5 0 .2 6 1
                                                                                       PBMETER
                                 •' ^.iteof^p.." Mail
                                                                                        841822
Court of Criminal gppeala        -tv'OT Pnv-.*= ' Js€
       $ox 12308
     Capitol Station
   Austin, &exa*787U                   LISA ROMBOK, CLERK
                                           5th Court of Appeals
                                       DallasCounty Courthouse
                                       600 Commerce, 2nd Floor
                                             Dallas, TX 75202
                                     iiniiiiiiiii        iimiii
                                                  IliMiiiiliiiiiliiiitiilililuliliitHiililiitllitilftiitiiifP